March 3, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JOE HENDERSON, Appellant

NO. 14-13-01025-CV                          V.

                      THE CITY OF HOUSTON, Appellee
                     ________________________________

      This cause, an appeal from the following orders in favor of appellee, The
City of Houston, signed October 15, 2013, was heard on the transcript of the
record: (1) “Order Granting Houston’s Plea to the Jurisdiction Based on Standing”;
(2) “Order Granting Houston’s Motion for Partial Summary Judgment”; and (3)
“Order on The City of Houston’s Motion For Judgment Under Substantial
Evidence Review.”
      We have inspected the record and find no error in the “Order Granting
Houston’s Plea to the Jurisdiction Based on Standing.” We order the “Order
Granting Houston’s Plea to the Jurisdiction Based on Standing” of the court below
AFFIRMED.
       We further find the court below lacked subject matter jurisdiction to address
the claims of appellant, Joe Henderson, in the “Order Granting Houston’s Motion
for Partial Summary Judgment.” We therefore REFORM the “Order Granting
Houston’s Motion for Partial Summary Judgment” of the court below to delete any
references to the claims of appellant, Joe Henderson. We order the “Order
Granting Houston’s Motion for Partial Summary Judgment” of the court below
AFFIRMED except as modified in this judgment.


       We further find the court below lacked subject matter jurisdiction to address
the claims of appellant, Joe Henderson, in the “Order on The City of Houston’s
Motion For Judgment Under Substantial Evidence Review.” We therefore
REFORM the “Order on The City of Houston’s Motion For Judgment Under
Substantial Evidence Review” of the court below to delete any references to the
claims of appellant, Joe Henderson. We order the “Order on The City of
Houston’s Motion For Judgment Under Substantial Evidence Review” of the court
below AFFIRMED except as modified in this judgment.
     We order appellant, Joe Henderson, to pay all costs incurred in this appeal.

     We further order this decision certified below for observance.